Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 03/17/2021 is entered.
Claims 1-34 are pending.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-18) in the reply filed on 06/10/2020 is as previously acknowledged.
Claims 19-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2020.
	Claims 1-18 are examined.
Priority
This US application 16035286 filed on 07/13/2018 which claims priority benefit of US Provisional 62/532,064 filed on 07/13/2017.
Response to Amendment
	The objection to claim 14 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 03/17/2021.
The rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn in view of the Applicants’ Amendment to the Claims filed on 03/17/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, and 13-18 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention. 
Claims 1-5, 8-10, and 13-18 are drawn to a nucleic acid comprising the critically essential element of a first nucleotide sequence encoding a first reporter, wherein the first reporter is inactivated by a revertible mutation within the nucleotide sequence encoding the first reporter, as compared to a reference sequence for the first reporter, and wherein the mutation can be reverted by a base editing complex.  While providing support for the structure of a first nucleotide sequence encoding first reporter having the required functional properties, in claims 6-7 and 11-12, it is considered that neither the instant specification nor the state of the art before the effective filing date of the presently claimed invention showed possession of the genus of a first nucleotide sequence encoding a first reporter, wherein the first reporter is inactivated by a revertible mutation within the nucleotide sequence encoding the first reporter, as  
Response to Arguments
The Applicants’ response filed on 03/17/2021 has been fully considered but is unpersuasive.  The applicants’ argue that the instant specification “contemplates 
It is to be noted that other reporters also can be used in the systems and methods provided herein. These include, without limitation, Cyan Fluorescent Protein (e.g., AmCyanl), other GFPs (e.g., AcGFPl and ZsGreenl), Yellow Fluorescent Proteins (e.g., ZsYellowl and mBanana), Orange Fluorescent Proteins (e.g., mOrange and mOrange2), other Red Fluorescent Proteins (e.g., DsRed-Express2, DsRed-Express, tdTomato, DsRed-Monomer, DsRed2, AsRed2, and mStrawberry), Far-red fluorescent Proteins (e.g., HcRedl, mRaspberry, E2-Crimson, and mPlum), and Switchable Fluorescent Proteins (e.g., Dendra2, Timer, and PAmCherry). All of the aforementioned are available from, for example, Takara Bio USA, Inc. (formerly Clontech Laboratories, Inc.; Mountain View, CA). Any of these or other fluorescent reporters can be used in the materials and methods described herein, as they all have sites that can be adapted to report APOBEC base editing. For example, in the CFP sequence (taken, for example, from Addgene Plasmid #13030), amino acids L16, L54, L138, Y93, Y152 all meet the criteria of having a PAM that exists or that can be mutated within an appropriate distance (typically about 5 to 20 bp, such as 7 to 18 bp, or 9 to 16 bp) from the target cytosine. Further, in the mOrange sequence (from Addgene Plasmid #29748), L50, L59, L90, LI 70, LI 72, 772, and Y186 all meet the criteria of having a PAM that exists or that can be mutated in at an appropriate distance from the target cytosine. (Emphasis added.)
Lastly, the Applicants argue that the “specification discloses other reporter proteins, both by class and by specific identification, and also discloses particular amino acids for which the coding sequence can be mutated to inactivate or reactivate the proteins”. Further, the applicants argue that “Applicant’s specification also describes the general requirements  inactivate and reactive reporter polypeptides, based on the presence of a PAM site within about 5 to 20 bp of the cytosine to be mutated”. 
However, the applicants’ argument is unpersuasive because the claims require a  nucleic acid comprising a pair of nucleic acid sequences separated by a nucleic acid encoding a self-cleaving peptide and are not simply drawn to a nucleic acid sequence “encoding a reporter polypeptide which may be mutated in order to inactivate and reactive reporter polypeptides, based on the presence of a PAM site within about 5 to 20 bp of the cytosine to be mutated”.  Further, the claims are broad to any type of reporter sequence and are not limited to the types listed in the instant specification in paragraph beginning at page 14, line 12, as shown above.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species requires a representative number of adequately described species or the claim to that genus may be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, the unpredictability of the art is evidenced as noted in the body of the rejection herein, noting the complex nature and unpredictable aspect of base-editing using base-editing systems is evidenced in Rabinowitz et al (bioRxiv, published online January 06, 2020).  For example, Rabinowitz et al state in the Abstract, lines 5-8,: “However, existing base-editors can only induce transition substitutions in a specified region determined by the base editor, thus, they are incompatible for many point mutations”.  One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” As discussed above, the skilled artisan cannot envision the structure of the claimed nucleic acid having the required function of the first reporter having an inactivating mutation that is revertible by a generic base editing complex and where the second reporter is separated by a nucleotide sequence encoding a generic self-cleaving peptide and is active when it is expressed.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  For example, adequate written description requires more than a mere statement that a compound is part of the invention and reference to a potential method of isolating a compound.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In the instant case, mere lists of types of reporter polypeptides and including the specific amino acid sequences noted in CFP sequence and the mOrange sequence (i.e., applicants’ arguments above) regarding a PAM sequence is not adequate for one of ordinary skill in the art to be able to envision whether a given nucleic acid would possess the required function of the first reporter having an inactivating mutation that is revertible by a generic base editing complex and where the second reporter is separated by a nucleotide sequence encoding a generic self-cleaving peptide and is active when it is expressed.  A nucleic acid structure such as shown in the instant claims 6 and 11 is required.
Allowable Subject Matter
Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636